Citation Nr: 0413101	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  99-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an higher initial evaluation for a low 
back disability, evaluated as 10 percent disabling.

2.  Entitlement to an higher (compensable) initial evaluation 
for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant's active duty service included a period from 
July 7, 1994, to August 31, 1997.  He also had active duty 
service of 12 years, 5 months, and 5 days prior to July 7, 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in part, granted entitlement to 
service connection for a low back disability and for a 
bilateral shoulder disability.  The RO assigned a 10 percent 
evaluation for the low back disability and a noncompensable 
evaluation for the bilateral shoulder disability.  

The appellant has appealed the initial ratings that were 
assigned to the low back and shoulder disabilities when 
service connection was granted.  The appellant is, in effect, 
asking for higher ratings effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the issues 
are as set out on the title page.


FINDINGS OF FACT

1.  The appellant's low back disability is manifested by 
subjective complaints of pain in the low back with some 
occasional radiation into the left leg and objective medical 
evidence of a normal gait, normal motor and sensory testing, 
tenderness on palpation of the lumbosacral region, and 
slightly restricted mobility of the lumbar spine with pain at 
extremes of motion.

2.  The level of disability produced by the appellant's low 
back disability is consistent with slight limitation of the 
lumbar spine, or with lumbosacral strain with characteristic 
pain on motion, but not with moderate limitation of motion of 
the lumbar spine, muscle spasm on extreme forward bending or 
lumbar spine ankylosis.

3.  The low back disability does not present an unusual or 
exceptional disability picture.

4.  The level of disability produced by the appellant's right 
and left shoulder disabilities, including pain, equates to 
limitation of motion at the shoulder level; there is no 
objective clinical evidence of the following:  swelling or 
deformity, ankylosis of the scapulohumeral articulation, 
malunion, fibrous union, nonunion, or loss of head of the 
humerus, recurrent dislocation of the scapulohumeral joint, 
or malunion, nonunion or dislocation of the clavicle or 
scapula.

5.  The right and left shoulder disabilities do not present 
an unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 
(effective September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002).

2.  The schedular criteria for an initial evaluation of 20 
percent for a right shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.55, 4.59, 4.69, 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (2003)

3.  The schedular criteria for an initial evaluation of 20 
percent for a left shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.55, 4.59, 4.69, 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claims

The appellant contends that his low back and bilateral 
shoulder disabilities are more severely disabling than the 
current evaluations reflect.  He maintains that his low back 
condition warrants an evaluation in excess of the currently 
assigned 10 percent initial rating.  He also contends that 
his bilateral shoulder disability warrants an evaluation in 
excess of the currently assigned noncompensable rating.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The Board notes that the appellant appealed the initial 10 
percent rating that was assigned to his low back disability 
when service connection was granted.  Likewise, he has 
appealed the noncompensable evaluation for his bilateral 
shoulder disorder.  The Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.

In that regard, the Board notes that the 10 percent rating 
for the low back disability and the noncompensable rating for 
the bilateral shoulder disability at issue in this case has 
been in effect since the grant of service connection 
effective in September 1997.  The issues before the Board 
then are taken to include whether there is any basis for a 
higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

A.  Medical evidence

Review of the appellant's service medical records reveals 
that he was placed on permanent profile due to low back pain 
and bilateral shoulder pain.  In January 1997, the appellant 
underwent MRI examination of his shoulders; the findings in 
each shoulder were compatible with supraspinatus tendon 
pathy.  There was no evidence of muscle atrophy.  In March 
1997, the appellant underwent his separation examination; 
chronic supraspinatus tendonitis and chronic low back pain 
were noted.  In April 1997, the appellant sought treatment 
for his low back pain; he demonstrated full trunk active 
range of motion.  Straight leg raises were negative.  The 
assessment was chronic mechanical low back pain with 
hypermobile right iliosacral dysfunction.  

The appellant underwent a VA spine examination in January 
1998; he complained of intermittent low back pain without 
radiation.  He said that the pain was worse with certain 
activities, but did not limit his working as a nurse because 
he was able to move about to control it.  He said that he 
used medication with some improvement and short-term relief.  
On physical examination, the appellant demonstrated forward 
flexion of 100 degrees; backward extension of 25 degrees; 
left flexion of 35 degrees; right flexion of 45 degrees; and 
right and left rotation of 55 degrees.  The appellant's gait 
was normal.  Sensory testing was intact.  Motor examination 
was 5/5 throughout.  Straight leg raises were negative.  The 
examiner rendered an assessment of mild lumbar myofascial 
pain and said that there was no indication of lumbar 
radiculopathy or myelopathy.  There was no neurological 
deficit.  The examiner said that the appellant had a normal 
spine film.

The appellant also underwent a VA general medical examination 
in January 1998; he complained of bilateral shoulder pain and 
low back pain.  He said that the pain was worsened with 
activity.  On physical examination, there was crepitance in 
the left shoulder.  There was tenderness to palpation of the 
lower lumbar spine.

The appellant also underwent a VA shoulder examination in 
January 1998.  Physical examination revealed good strength in 
internal rotation, external rotation and abduction, 
bilaterally.  The appellant exhibited 160 degrees of 
elevation, 70 degrees of external rotation and 78 degrees of 
internal rotation bilaterally.  The impingement sign was 
positive bilaterally.  Radiographic examination of each 
shoulder was unremarkable.  The examiner rendered a diagnosis 
of bilateral shoulder impingement and noted that the 
appellant did have clinically significant symptoms.

Review of the private medical evidence of record reveals that 
the appellant complained of upper lumbar and lower thoracic 
back pain, as well as bilateral shoulder pain, in August 
1998.  Neurological testing was grossly intact without any 
focal sensory or motor deficits.  In September 1998, the 
appellant complained of persistent bilateral shoulder pain 
and intermittent low back pain with some radiculopathy and 
radiation of pain into the left leg and ankle.  The appellant 
underwent MRI testing of the shoulders in October 1998.  The 
imaging revealed findings on the right that were compatible 
with a full thickness rotator cuff tear, as well as an 
associated joint effusion.  On the left, it appeared that a 
full thickness tear might be present.  There also appeared to 
be minimal fluid in the subacromial/subdeltoid bursa.  A 
September 1998 MRI of the low back revealed degenerative disc 
disease at L5-S1.  

An October 1998 letter from the appellant's treating 
orthopedist stated that the appellant had complained of dull 
aggravating pain in the midline of the low back, as well as 
occasional pain down the left leg.  On physical examination, 
the appellant demonstrated a normal range of motion without 
any deformity; he was tender to palpation in the midline L5 
region.  There was slight paravertebral tenderness.  Straight 
leg raises were negative bilaterally.  Motor strength was 
5/5.  Sensation was intact to light touch, vibration and 
temperature.  The appellant ambulated in a normal fashion.  
The doctor reported that MRI testing had revealed a mild 
bulge in the L5-S1 disc area.  The orthopedist rendered an 
impression of lumbar syndrome.

In January 1999, physical examination by the appellant's 
private doctor revealed full range of motion of the shoulders 
without evident pain; there was no pain with internal or 
external rotation against resistance.  Strength was good.  
The impingement signs were mildly positive bilaterally as was 
the supraspinatus test for pain, but there was no weakness.  
The doctor rendered an impression of bilateral rotator cuff 
tear and chronic back pain.  The next month, the appellant 
demonstrated a full range of motion of the lumbosacral spine, 
but with low back pain that persisted throughout the range of 
motion extremes of side bending.  Trunk twisting caused non-
radiating low back pain.  There was no sciatic notch 
tenderness.  There were no sensory, motor or reflex deficits.  
Straight leg raises were positive bilaterally at 
approximately 60 degrees.  The doctor rendered an impression 
of chronic low back pain with left sciatica.

In February 1999, the veteran complained of back pain that 
occasionally radiated to the left buttock and down the 
posterior lateral aspect of the left leg to the heel.  He had 
a full range of motion upon examination.  

The appellant underwent a VA orthopedic examination in 
October 2002; the examiner reviewed the claims file.  The 
appellant reported taking pain medication and complained of 
audible crepitation in each shoulder.  He reported pain on 
use and continuing low back pain that intermittently went 
down his left leg.  On physical examination, the appellant 
demonstrated a restricted range of motion in each shoulder.  
He was able to abduct 90 degrees on the right and left 
(passively to 115 degrees with pain on the right and to 105 
degrees on the left.  He was able to demonstrate 120 degrees 
of active flexion on the right and 135 degrees on the left, 
with passive flexion of 140 degrees with pain on the right 
and 145 degrees on the left with pain.  The appellant 
demonstrated 45 degrees of external rotation with pain 
bilaterally.  There was localized tenderness over the 
anterior subacromial bursae area bilaterally.  Crepitation 
was observed on left shoulder range of motion.  Radiographic 
examination was essentially negative.  Examination of the 
spine revealed negative straight leg raises.  The appellant 
demonstrated 90 degrees of forward flexion, 30 degrees of 
extension and 35 degrees of lateral bending.  Pain was 
observed at the extreme of his range of motion, but there was 
no evidence of muscle spasm.  Radiographic examination 
revealed evidence of spasm, but no definite fracture or disc 
disease was seen; minimal hypertrophic changes of the spine 
were seen.  There was no evidence of incoordination of the 
low back or either shoulder.  There was no evidence of muscle 
atrophy or weakness or fatigue in the low back area or in 
either shoulder.  The examiner noted functional impairment 
involving no overhead working because of the shoulders, no 
heavy lifting or prolonged pushing or pulling and no 
stooping.

B.  Low back claim

The Board notes that the applicable regulations in effect at 
the time of the appellant's initial rating contained a number 
of Diagnostic Codes relating to the lumbar spine.  Slight 
limitation of motion of the lumbar spine was rated 10 percent 
disabling and a 20 percent evaluation was warranted for 
moderate limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  A 10 percent evaluation was warranted 
for mild intervertebral disc syndrome and a 20 percent 
evaluation was warranted for moderate intervertebral disc 
syndrome with recurring attacks under Diagnostic Code 5293.  
Under Diagnostic Code 5295, a 10 percent evaluation was 
warranted for a lumbosacral strain where there was 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  Id.  38 C.F.R. 
§ 4.71a (2002).

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
under Diagnostic Code 5293.  A 40 percent evaluation was 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (2002).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2002).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrants a 10 percent rating.  Id.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warrants a 20 
percent rating, and incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrants a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent 
rating.  Id.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The Board notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the October 2003 Supplemental Statement of the Case).  
This change revised the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  It addition to renumbering 
the Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.  

After reviewing the new criteria and regulations found at 68 
Fed. Reg. 51,454, the Board finds that the "General Rating 
Formula for Diseases and Injuries of the Spine" is less 
favorable than the "old" regulations at 38 C.F.R. § 4.71a 
(2002), both generally, upon a facial review of each set of 
criteria; see VAOGCPREC 3-2000, and specifically, after 
application of each set of criteria to the facts of this 
case.  This is because, in general, there are fewer avenues 
to obtain an increased rating under the new criteria and 
several methods of evaluating spine disabilities have been 
eliminated.  Specifically, the appellant in this case would 
not even qualify for the 10 percent rating he now carries if 
evaluated under the new criteria, because a 10 percent 
evaluation now requires that forward flexion of the spine be 
limited to at least 85 degrees, or that the combined range of 
motion be not greater than 235 degrees, or that muscle spasm 
or guarding exist, although not so severe that an abnormal 
gait or spinal contour is obtained as a result.  See 
38 C.F.R. § 4.71a (September 26, 2003).  The October 2002 x-
ray report indicated that the alignment of the appellant's 
vertebrae was maintained and that there was no evidence of 
fracture.

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and recent objective medical evidence did show 
findings of tenderness in the area of the lumbar paraspinal 
muscles, as well as decreased range of motion.  Although the 
most recent objective medical evidence does not show any 
findings of muscle spasm, weakness or atrophy, the appellant 
was noted to exhibit some radiographic evidence of spasm.  In 
addition, the appellant has consistently complained of low 
back pain that is worsened upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's lumbar symptomatology 
approximates the schedular criteria for an evaluation of 10 
percent, but no more under Diagnostic Code 5292 or 5295 
(2002).  The pain and functional limitations caused by the 
lumbar spine disorder are contemplated in the evaluation for 
limitation of motion of the lumbar spine that is represented 
by that rating.

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate moderate intervertebral disc 
syndrome with recurring attacks or favorable ankylosis of the 
lumbar spine or muscle spasms or moderate limitation of 
motion of the lumbar spine due to the service-connected 
pathology.  However, while there is an indication of 
degenerative disc disease at L5-S1, there is no medical 
evidence showing that the appellant suffers from any 
intervertebral disc syndrome that is more than mild in degree 
(10 percent rating).  In addition, no ankylosis of the lumbar 
spine has been clinically demonstrated.  Therefore Diagnostic 
Codes 5293 and 5289 are not helpful to the veteran's case.  
Muscle spasms could provide for an increase under Diagnostic 
Code 5295; however, no muscle spasms have been noted on any 
medical examination and no unilateral loss of lateral motion 
has been demonstrated.  The Board has also considered the 
degree of limitation of motion that the appellant has, which 
in this case is slight.  Thus an evaluation in excess of 10 
percent for the appellant's lumbar spine disability is not 
warranted.  38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no indication that the 
veteran has suffered any incapacitating episodes as defined 
by the rating criteria.  Additionally, although he has had 
some radiating pain that might be treated as a neurologic 
symptom ratable under neurologic diagnostic criteria, it has 
not been present constantly, or nearly so as required by 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Examiners 
have regularly characterized it as only occurring on 
occasion.  

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his low back disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination report indicates slight limitation 
of motion with pain on motion and tenderness to palpation.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to his low back 
disability since they consider the overall industrial 
impairment due to his low back.

Because this is an appeal from the initial rating for the low 
back disability, the Board has considered whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this instance, the record does not show 
disability above 10 percent since September 1997, and 
therefore does not support the assignment of a staged rating.

The findings needed for the next higher evaluation of 20 
percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the claim 
for a higher rating, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

C.  Bilateral shoulder claim

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  In the 
appellant's service medical records, for example, the March 
1997 report of medical history indicates that he is right-
handed.  Thus, the rating for the right shoulder is to be 
made on the basis of the right upper extremity being the 
major extremity, while the left shoulder rating would be for 
the minor extremity.

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 
38 C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Under the applicable provisions, a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity and 30 percent is 
warranted for the major upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
minor upper extremity that is intermediate between favorable 
and unfavorable ankylosis warrants a 30 percent evaluation; 
40 percent is warranted for the major upper extremity.  A 40 
percent evaluation of the minor upper extremity requires 
unfavorable ankylosis, with 50 percent for the major upper 
extremity.  Ankylosis is considered to be unfavorable when 
abduction is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major or minor arm when motion is possible to the 
shoulder level or when to midway between the side and 
shoulder level on the minor side.  A 30 percent evaluation 
for the major upper extremity requires that the motion be 
limited to midway between the side and shoulder level while a 
30 percent evaluation for the minor upper extremity requires 
that motion be limited to 25 degrees from the side.  A 40 
percent evaluation is warranted for the major upper extremity 
when motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Impairment of the humerus is assigned a 20 percent evaluation 
for malunion of the humerus of the major or minor side with 
moderate deformity or for the minor side with marked 
deformity, and a 30 percent evaluation is assigned for the 
major side with marked deformity.  Recurrent dislocation of 
the humerus at the scapulohumeral joint is rated 20 percent 
with infrequent episodes and guarding of movement only at the 
shoulder level for either the major or minor side.  With 
frequent episodes and guarding of all arm movements, a 20 
percent evaluation is assigned for the minor side and a 30 
percent evaluation for the major side.  Fibrous union of the 
humerus is rated 40 percent on the minor side and 50 percent 
on the major side.  Ratings up to 80 percent are also 
provided for flail shoulder and false flail joint.  
Diagnostic Code 5202.

Finally, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation on 
either side.  A 20 percent evaluation on either side requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

In addition, traumatic arthritis, established by x-ray 
findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010-5003.  Where there is x-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.  However, in this case, the VA physician who 
examined the appellant in January 1998 stated that the 
shoulders were normal on x-ray and the October 2002 VA 
examination x-rays showed essentially normal studies.

The appellant's bilateral shoulder disability has been 
evaluated by the RO as impairment of the clavicle or scapula 
under Diagnostic Code 5203.  The medical evidence of record 
includes diagnoses of shoulder impingement and rotator cuff 
tear.  There is no specific diagnostic code for shoulder 
impingement or for rotator cuff tear.  VA regulations provide 
that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The movement of the shoulder and arm joint 
is covered in the regulations by Diagnostic Codes 5200 to 
5203.  

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, if supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45 factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59 painful motion is an important factor 
of disability and actually painful joints are entitled to at 
least the minimum compensable rating for the affected joint.

Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the right or left shoulder (5200).  
The appellant does not have limitation of shoulder motion to 
25 degrees from the side, (5201) and he does not have 
recurrent dislocations of the humerus or malunion of the 
humerus (5202).  In addition, he does not demonstrate 
guarding of all arm movements or guarding of arm movements at 
the shoulder level.  He does not have dislocation or nonunion 
of the clavicle or the scapula nor does he have malunion of 
the clavicle or scapula (5203).

Nevertheless, there is medical documentation of mild to 
moderate limitation of motion of each shoulder.  In fact, 
rotator cuff tears have been documented and the veteran can 
actively perform abduction only to 90 degrees, which is at 
the shoulder level.  Diagnostic Code 5201 allows for a 20 
percent rating with such limitation of motion.  Furthermore, 
the appellant has also put forth credible complaints of pain 
on use of the joints.  There is crepitation in the left 
shoulder and localized tenderness bilaterally.  It is the 
conclusion of the Board that functional limitations would 
most likely be shown following extended use of either upper 
extremity.  These factors, considered in light of the 
benefit-of-the-doubt doctrine and the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, combine to bring the evidence into 
equipoise and thus, the assignment of a 20 percent evaluation 
for each shoulder under Diagnostic Code 5201.  Although he 
can flex each shoulder to a point well above the shoulder 
level, the limitation of abduction to the shoulder level, 
when considered with the functional debility that is caused 
by the pain he experiences, strongly suggests that each 
shoulder disability is best equated with limitation of motion 
to the shoulder level.  Evidence of his functioning quite 
well at or below the shoulder level leads the Board to 
conclude that his disability does not equate to limitation of 
motion to midway between the side and shoulder.  Diagnostic 
Code 5201.  Granting the veteran the benefit of the doubt, 
the Board finds that the 20 percent ratings are warranted 
from the date service connection was warranted.  Although 
clinical findings have varied, especially with respect to 
motion, his complaints of functional losses have remained 
about the same.  As early as January 1998, an examiner 
specifically indicated that the veteran had significant 
symptoms affecting his shoulders.  

II.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the low back 
disability and each shoulder disability may be granted when 
it is demonstrated that the particular disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability or his right or left shoulder 
disability has presented such an unusual or exceptional 
disability picture at any time as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for back and shoulder disabilities, 
but the required manifestations have not been shown in this 
case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in 
this case.  The appellant has not required any recent 
hospitalization for any low back or shoulder disability, and 
he has not demonstrated marked interference with employment.  
The appellant has not offered any objective evidence of any 
symptoms due to the low back and shoulder disabilities that 
are not contemplated by the rating criteria.  Consequently, 
the Board concludes that referral of this case for 
consideration of the assignment of extraschedular ratings is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  In the July 
1999 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to a higher rating for each disability at issue.  
Thereafter, the RO sent the appellant a Supplemental 
Statement of the Case (SSOC) in June 2003 in which he was 
informed of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In August 2003, the RO sent the 
appellant a letter in which he was informed of what 
additional evidence was needed from him, what medical 
evidence was currently of record, what evidence VA was 
responsible for obtaining, and what evidence VA would provide 
assistance in obtaining.  In October 2003, the RO informed 
the appellant of the recently enacted changes to Diagnostic 
Codes 5235 to 4243.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the SSOCs issued in June 2003 and 
October 2003.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him.  In February 2004, the appellant was informed 
that he could submit more evidence to the Board; no evidence 
was thereafter submitted.  Therefore, there is no duty to 
assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).




ORDER

An initial evaluation in excess of 10 percent for low back 
disability is denied.

An initial evaluation of 20 percent for right shoulder 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.  

An initial evaluation of 20 percent for left shoulder 
disability is granted separate from the right shoulder 
rating, subject to the law and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



